
	
		II
		110th CONGRESS
		1st Session
		S. 1761
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2007
			Mr. Kerry (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the Secretary of Transportation to contract
		  with an independent engineer to review the construction methods of certain
		  Federal highway projects, to require States to submit a project management plan
		  for each highway project financed with Federal funds, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safety and Accountability in
			 Construction Act.
		2.Highway
			 safety
			(a)Submission of
			 project management plansSection 106(a)(1) of title 23, United
			 States Code, is amended by striking such and inserting
			 the project management plan and such other.
			(b)Independent
			 safety reviews
				(1)In
			 generalChapter 4 of title
			 23, United States Code, is amended by adding at the end the following:
					
						413.Independent
				safety reviews
							(a)In
				generalSubject to subsection (b), the Secretary of
				Transportation (or the Secretary’s designee) is authorized to contract with a
				qualified independent engineer to objectively analyze the planning, design,
				construction methods, and materials used to construct any highway project
				financed with Federal funds if the Secretary (or the Secretary’s designee)
				determines that—
								(1)the project may
				endanger public safety;
								(2)the planning,
				design, or construction of the project differs from the State’s existing
				Project Management Plan;
								(3)the project is
				experiencing significant cost overruns; or
								(4)there is a
				reasonable basis for requiring a safety review of the project by an independent
				engineer.
								(b)Selection of
				independent engineer
								(1)In
				generalIf the Secretary makes a determination under subsection
				(a), the Secretary shall select and hire an engineer to conduct the analysis
				described in subsection (a).
								(2)QualificationsThe
				engineer selected under this subsection—
									(A)shall be a
				registered professional engineer with a background in the appropriate
				engineering discipline;
									(B)shall have
				significant knowledge and experience in highway projects; and
									(C)may not have any
				prior association with the project to be reviewed or any affiliation with any
				project participant.
									(3)Notification
				requirementIf an engineer is selected under this section, the
				Secretary shall notify—
									(A)the members of
				Congress of the districts in which the project being reviewed is located;
				and
									(B)the Committee on
				Commerce, Science, and Transportation of the Senate;
									(C)the Committee on
				Environment and Public Works of the Senate; and
									(D)the Committee on
				Transportation and Infrastructure of the House of Representatives.
									(c)Access
								(1)In
				generalThe transportation department of each State in which a
				highway project is being reviewed by an independent engineer selected under
				subsection (b), and any contractors involved in the project, shall provide the
				engineer with reasonable access to the plans, records, and construction sites
				of the project.
								(2)Contract
				provisionsBeginning on the date of the enactment of this
				section, each contract relating to a highway project receiving Federal
				financial assistance shall explicitly—
									(A)authorize the
				Secretary of Transportation to conduct a safety review in accordance with this
				section; and
									(B)require the
				parties to comply with paragraph (1).
									(d)Reports
								(1)Analysis
				findingsAt the conclusion of the analysis described in
				subsection (a), the independent engineer shall submit a report containing the
				findings of such analysis to—
									(A)the Secretary of
				Transportation;
									(B)the Inspector
				General of the Department of Transportation;
									(C)the Administrator
				of the Federal Highway Administration; and
									(D)the
				transportation department of the State in which the project is located.
									(2)Internal
				reviewThe Inspector General of the Department of Transportation
				shall ensure compliance with the requirements under this section and shall
				submit a report describing such compliance to—
									(A)the Secretary of
				Transportation;
									(B)the Administrator
				of the Federal Highway Administration; and
									(C)the appropriate
				congressional committees.
									(e)Authorization
				of appropriationsThere are authorized to be appropriated
				$15,000,000 for each fiscal year to carry out this
				section.
							.
				(2)Clerical
			 amendmentThe table of sections in chapter 4 of title 23, United
			 States Code, is amended by adding at the end the following:
					
						
							413. Independent safety
				reviews.
						
						.
				3.Tunnel
			 inspections
			(a)In
			 generalSection 151 of title
			 23, United States Code, is amended—
				(1)in the section
			 heading, by inserting and
			 tunnel after bridge;
				(2)in subsections
			 (a) and (c), by inserting and tunnel after bridge each place it
			 appears in the subsection headings;
				(3)by inserting
			 and tunnel after bridge each place it
			 appears;
				(4)by inserting
			 and tunnels after bridges each place it appears;
			 and
				(5)in subsection
			 (d), by striking section 104(a), section 502, and section 144 of this
			 title. and inserting sections 104(a), 144, and 502 for the
			 bridge inspection program and sections 104(a) and 502 for the tunnel inspection
			 program..
				(b)Surface
			 transportation programSection 133(b)(1) of title 23, United
			 States Code, is amended by inserting , tunnels (including safety
			 inspections), after highways).
			
